DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
Allowable Subject Matter
Claims 2-9 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.

Examiner’s note 
This application claims priority to Chinese Patent Application No. CN201810288575.6, filed on   04/03/2018; CN201810448324.X filed on 05/11/2018, and PCT/CN2019/078131 filed on 03/14/2019.
   Examiner noted that the certified copy of Chinese Patent Applications has been received; however, there is no English translation; thus, Applicant did not perfect the priority date; therefore, the priority date for this application is an International Application No. PCT/CN2019/078131filed on   03/14/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Claim 1 recites the limitation "the quantity of times of blind detection " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 1 recites the limitation “the remaining blind detection occasions” in lines 5-6, There is insufficient antecedent basis for this limitation in the claim.
-The same rational applies to the independent claims 12 and 27

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.			3. Resolving the level of ordinary skill in the pertinent art.					 Claims 1,12,27 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MOON et al US 2020/0221428 A1 in view of He et al US 2019 0223164 A1

10-11, 21-26, and 36-43 are cancelled

Regarding claims 1, MOON et al US 2020/0221428 A1 discloses a channel blind detection method, comprising: 
When quantity of times of blind detection to be performed by a terminal side device within a specific time-domain range exceeds a maximum blind detection capability, [0172] discloses  when the number of PDCCH candidates configured to be monitored in a certain slot  (i. e. specific time-domain range) by the terminal exceeds 44(i.e. a maximum blind detection capability) , wherein the terminal may blind-decode up to 44 (i.e. a maximum blind detection capability) PDCCH candidates in one slot ( i.e. specific time-domain range),
skipping, by the terminal side device, a part of blind detection occasions within the specific time-domain range [0172] disclose the terminal may skip the blind decodings of the PDCCH candidates in the corresponding slot.
performing channel blind detection in the remaining blind detection occasions (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET

    PNG
    media_image1.png
    301
    355
    media_image1.png
    Greyscale

wherein the maximum blind detection capability is the maximum quantity of times of blind detection performed by the terminal side device within the specific time-domain range [0172] discloses   the terminal may blind-decode up to 44 (i.e. a maximum blind detection capability) PDCCH candidates in one slot ( i. e. specific time-domain range),,
WHILE MOON discloses the remaining quantity of times of blind detection to be performed by the terminal side device within the specific time-domain range (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the  second CORESET.
MOON does not explicitly disclose blind detection does not exceed the maximum blind detection capability.
He et al : US 2019 / 0223164 A1 discloses blind detection does  not exceed the maximum blind detection capability [0130] the number of PDCCH candidates for monitoring is still less than the maximum threshold(i.e. the maximum blind detection capability) ,( see fig. 9 and [0136]-[0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MOON by including blind detection does not exceed the maximum blind detection capability, as taught by He, in order to perform blind detection on PDCCH candidate less than maximum threshold (see He [0130]).

Regarding claims 12, MOON et al US 2020/0221428 A1 discloses a signal transmission method, comprising: 											when the quantity of times of blind detection to be performed by a terminal side device within a specific time-domain range exceeds a maximum blind detection capability, 
determining, by a network side device, a part of blind detection occasions skipped by the terminal side device within the specific time-domain range, 
[0172] when CORESET(s) and search space(s) are configured so as to exceed the maximum number of blind decodings that the terminal can perform in one slot or the maximum CCEs for the terminal can perform channel estimation in one slot, the terminal may skip blind decodings of some PDCCH candidates
the maximum blind detection capability being a maximum quantity of times of blind detection performed by the terminal side device within the specific time-domain range [0172] discloses   the terminal may blind-decode up to 44 (i.e. a maximum blind detection capability) PDCCH candidates in one slot ( i. e. specific time-domain range),; and 
transmitting, by the network side device, signals in the remaining blind detection occasions(fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET

    PNG
    media_image1.png
    301
    355
    media_image1.png
    Greyscale

While MOON discloses the remaining quantity of times of blind detection to be performed by the terminal side device within the specific time-domain range (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the  second CORESET.
MOON does not explicitly disclose blind detection does not exceed the maximum blind detection capability.
He et al : US 2019 / 0223164 A1 discloses blind detection does  not exceed the maximum blind detection capability [0130] the number of PDCCH candidates for monitoring is still less than the maximum threshold(i.e. the maximum blind detection capability) ,( see fig. 9 and [0136]-[0141]).
 MOON by including blind detection does not exceed the maximum blind detection capability, as taught by He, in order to perform blind detection on PDCCH candidate less than maximum threshold (see He [0130]).					Regarding claim 27, MOON et al US 2020/0221428 A1 discloses a terminal side device (fig. 4A, UE= COMMUNICATION NODE), comprising 							a transceiver, a memory, a processor, and a computer program stored in the memory and executed by the processor (FIG. 2, and [ 0048] discloses processor 210, a memory 220, and a transceiver 230 connected to the network for performing communications) , wherein the processor is configured to read and execute the computer program stored in the memory [0050] discloses The processor 210 may execute a program stored in at least one of the memory 220), so as to execute a procedure of: 
when the quantity of times of blind detection to be performed by a terminal side device within a specific time-domain range exceeds a maximum blind detection capability[0172] discloses  when the number of PDCCH candidates configured to be monitored in a certain slot  (i. e. specific time-domain range) by the terminal exceeds 44(i.e. a maximum blind detection capability) , wherein the terminal may blind-decode up to 44 (i.e. a maximum blind detection capability) PDCCH candidates in one slot ( i.e. specific time-domain range),			skipping a part of blind detection occasions within the specific time-domain range[0172] disclose the terminal may skip the blind decodings of the PDCCH candidates in the corresponding slot, and 
performing channel blind detection in the remaining blind detection occasions(fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the second CORESET.

    PNG
    media_image1.png
    301
    355
    media_image1.png
    Greyscale




wherein the maximum blind detection capability is the maximum quantity of times of blind detection performed by the terminal side device within the specific time-domain range[0172] discloses   the terminal may blind-decode up to 44 (i.e. a maximum blind detection capability) PDCCH candidates in one slot ( i. e. specific time-domain range),, and the 
WHILE MOON discloses the remaining quantity of times of blind detection to be performed by the terminal side device within the specific time-domain range (fig.  10 and [0130] discloses the terminal performs a total of 5 PDCCH blind decoding attempts. 4 PDCCH candidates in the first CORESET, only one the second CORESET (i.e. remaining blind detection occasions,), and skips the blind decodings of the PDCCH candidates in the  second CORESET.
MOON does not explicitly disclose blind detection does not exceed the maximum blind detection capability.
He et al : US 2019 / 0223164 A1 discloses blind detection does  not exceed the maximum blind detection capability [0130] the number of PDCCH candidates for monitoring is still less than the maximum threshold(i.e. the maximum blind detection capability) ,( see fig. 9 and [0136]-[0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MOON by including blind detection does not exceed the maximum blind detection capability, as taught by He, in order to perform blind detection on PDCCH candidate less than maximum threshold (see He [0130]).
Regarding claims 35, MOON et al US 2020/0221428 A1 discloses 35. A network side device( fig. 4A, a transmission and reception point (TRP)= COMMUNICATION NODE),, comprising a transceiver, a memory, a processor, (FIG. 2, and [ 0048] discloses processor 210, a memory 220, and a transceiver 230 connected to the network for performing communications) , and a computer program stored in the memory and executed by the processor, wherein the processor is configured to read and execute the computer program stored in the memory, so as to execute procedures of the signal transmission method according to claim 12 [0050] discloses The processor 210 may execute a program stored in at least one of the memory 220).
Conclusion


SEO et al US 2021/0067268 A1
PAN et al : US 2020/0213837 A1
TIIROLA et al : US 2019 / 0215098 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478